DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0175613 to Fukai et al. (herein forward “Fukai”).

Fukai teaches:
(claim 1)	An image forming device (Fig.1) comprising: 
a first fixing member (31) having a roller; 
a second fixing member (32) having a belt (321) to form a nip (N) together with the first fixing member, an upstream pad (323) configured to pinch the belt together with the first fixing member, and a downstream pad (328) located downstream of the upstream pad in a conveying direction of the sheet, the downstream pad configured to pinch the belt together with the first fixing member; 
a first motor (MT2) configured to drive the roller; 

a controller (40, Fig.8) configured to perform: 
driving the first motor to drive the roller; 
fixing the developer image on a sheet in a state that the nip pressure is the first nip pressure; 
modifying the nip pressure from the first nip pressure to the second nip pressure while driving the first motor in a case where a final sheet among one or more sheets fixed according to a print job has passed the nip; and 
halting the first motor after the nip pressure is modified to the second nip pressure, 
wherein in a case where the nip pressure is the first nip pressure (Fig.3), both the upstream pad and the downstream pad pinch the belt together with the first fixing member, and 
wherein in a case where the nip pressure is the second nip pressure (Fig.4), the upstream pad pinches the belt together with the first fixing member but the downstream pad does not pinch the belt together with the first fixing member [0083-0090].
(claim 11)	The image forming device according to claim 1, wherein the halting the first motor is executed after a second time elapses from timing that the modifying is complete (e.g. after a position of the sliding member is renewed [0090]).
(claim 13)	The image forming device according to claim 1, wherein the second nip pressure is a minimum nip pressure in a range within which the pressure modifying mechanism is capable of setting the nip pressure (only two states are disclosed, the second being the lowest); and 

(claim 16)	An image forming device comprising: 
a first fixing member (31) having a roller; 
a second fixing member (32) having a belt (321) to form a nip (N) together with the first fixing member, an upstream pad (323) configured to pinch the belt together with the first fixing member, and a downstream pad (328) located downstream of the upstream pad in a conveying direction of the sheet, the downstream pad configured to pinch the belt together with the first fixing member; and 
a pressure modifying mechanism (37) configured to modify a nip pressure at the nip to selected one of a first nip pressure and a second nip pressure smaller than the first nip pressure, 
wherein the image forming device is configured to perform: 
driving the roller; 
fixing the developer image on a sheet in a state that the nip pressure is the first nip pressure; 
modifying the nip pressure from the first nip pressure to the second nip pressure while driving the roller in a case where a final sheet among one or more sheets fixed according to a print job has passed the nip; and 
stopping the roller after the nip pressure is modified to the second nip pressure, and
wherein in a case where the nip pressure is the first nip pressure (Fig.3), both the upstream pad and the downstream pad pinch the belt together with the first fixing member, and 
wherein in a case where the nip pressure is the second nip pressure (Fig.4), the upstream pad pinches the belt together with the first fixing member but the downstream pad does not pinch the belt together with the first fixing member [0083-0090].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0175613 to Fukai, as applied to claim 1 above, and further in view of US 2018/00813114 to Kawakami.
Regarding claim 2, Fukai does not disclose a fixing sheet sensor as claimed.
Kawakami discloses an image forming device comprising a fixing sheet sensor (65) disposed downstream of the nip, the fixing sheet sensor configured to detect the sheet passed the nip, wherein the controller modifies the nip pressure from the first nip pressure to the second nip pressure after a first time elapses from timing that the fixing sheet sensor detects that a trailing - 39 -edge of the final sheet has passed the nip [0062, 0094].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify a fixing sheet sensor as disclosed by Kawakami, for at least the purpose of accurately detecting a position of the sheet as to control the pressure modifying mechanism in a timely fashion.
Claims 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0175613 to Fukai, as applied to claim 1 above, and further in view of US 7,643,785 to Matsubara et al..
Regarding claim 3, Fukai does not disclose details of the pressure modifying mechanism.
Matsubara discloses a pressure-changing mechanism for a fixing unit (T), driven by a motor (280), cams (191/192) to change the pressure applied to the nip, each cam including a one-way clutch such that power of the motor is only transmitted to the cams during reverse rotation (col. 6 lines 23-52).  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Fukai to comprise a second motor configured to drive the pressure modifying mechanism; and a first clutch configured to change between a first transmission state in which driving force of the second motor is transmitted to the pressure modifying mechanism and a first cutoff state in which the driving force of the second motor is not transmitted to the pressure modifying mechanism, as suggested by Matsubara’s invention, for at least the purpose of effectively enabling modification of pressure at the fixing nip.
Regarding claim 4, Matsubara further renders obvious the image forming device according to claim 3, wherein the pressure modifying mechanism includes a cam configured to pivotally move between a first position at which the nip pressure becomes the first nip pressure and a second position at which the nip pressure becomes the second nip pressure, wherein the modifying the nip pressure includes controlling the second motor to switch the first clutch to the first transmission state to pivotally move the cam from the first position to the second position.
Regarding claim 5, Fukai further teaches the image forming device according to claim 3, further comprising: a photosensitive member (1, Fig.1); and a developing roller (within developing unit 4, Fig.1) configured to supply developer to the photosensitive member.  Fukai does not explicitly teach the second motor further driving the developing roller.  Matsubara further suggests a same motor for driving the pressure-changing mechanism for the fixing unit and a developing roller (col. 11 lines 1-17).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming device of Kawakami such that the second motor further drives the developing roller, as suggested by Matsubara, for at least the purpose of reducing the number of motors necessary to dive the different parts of the device, thus reducing space and cost.
Regarding claim 15, Fukai further teaches the image forming device according to claim 1, wherein the second fixing member moves between a first nip position in which the nip is formed between the first fixing member and the second fixing member and a second nip position in which a distance between the first fixing member to the second fixing member is larger than in the first nip position [0077] but does not disclose details of the pressure modifying mechanism.
Matsubara discloses a pressure-changing mechanism for a fixing unit (T), driven by a motor (280), cams (191/192) to change the pressure applied to the nip between a released and non-released states (col. 6 lines 23-52).  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fukai and Matsubara such that the pressure modifying mechanism includes a cam configured to pivotally move between a first position at which the nip pressure becomes the first nip pressure and a second position at which the nip pressure becomes the second nip pressure, for at least the purpose of effectively enabling modification of pressure at the fixing nip.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukai and Matsubara, as applied to claim 3 above, and further in view of US 9,335,718 to Suzuki.
Regarding claim 6, Fukai further teaches the image forming device according to claim 3, further comprising: a photosensitive member (1, Fig.1); a developing roller (within developing unit 4, Fig.1) configured to supply developer to the photosensitive member; but do not disclose a switching mechanism as claimed. 
Suzuki teaches a connection/separation mechanism (310) to switch a developing roller (65K) between a contact state in which the developing roller is in contact with a photosensitive drum (63K) and a separated state in which the developing roller is separated from the photosensitive member; and a clutch (339) configured to change between a second transmission state in which driving force of the a motor (130), that also drives the developing roller and a fixing device (8), is transmitted to the connection/separation mechanism and a cutoff state in which the driving force of the motor is not transmitted to the connection/separation mechanism (col. 8 lines 23-35).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further modify the device of Fukai to further comprise a switching mechanism configured to switch a state of the developing roller between a contact state in which the developing roller is in contact with the photosensitive member and a separated state in which the developing roller is separated from the photosensitive member; and a second clutch configured to change between a second transmission state in which driving force of the second motor is transmitted to the switching mechanism and a second cutoff state in which the driving force of the second motor is not transmitted to the switching mechanism, as suggested by Suzuki’s invention, for at least the purpose of enabling contact-separation of the developing roller as in a case of selecting a particular color image.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17 and 18 are objected under 37 CFR 1.75  as being substantial duplicates of claims 7 and 8, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arlene Heredia/Primary Examiner, Art Unit 2852